    Case: 1:21-cr-00085-SJD Doc #: 26 Filed: 08/25/21 Page: 1 of 7 PAGEID #: 72




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

UNITED STATES OF AMERICA,                           :

                      Plaintiff,                    :

       vs.                                          :              Case No. 1:21CR085

TRES GENCO,                                         :              Judge Dlott

                      Defendant.                    :

     MOTION TO SUPPRESS EVIDENCE SEIZED IN SEARCH WARRANT FOR
                    RESIDENCE ON MARCH 13, 2020

       Now comes the Defendant, TRES GENCO, by and through counsel, and hereby moves the

Court to suppress any and all evidence obtained during the execution of the search warrant at the

residence of Mr. Genco on or about March 13, 2020, based on the violation of his Fourth

Amendment rights. The grounds for this motion are contained in the attached memorandum in

support.

                                     Respectfully submitted,

                                     DEBORAH WILLIAMS
                                     FEDERAL PUBLIC DEFENDER

                                     s/ Richard Monahan
                                     Richard Monahan (0065648)
                                     First Assistant Federal Public Defender
                                     250 E. 5th Street, Suite 350
                                     Cincinnati, Ohio 45202
                                     (513) 929-4834

                                     Attorney for Defendant
                                     Tres Genco
    Case: 1:21-cr-00085-SJD Doc #: 26 Filed: 08/25/21 Page: 2 of 7 PAGEID #: 73




                                   Memorandum in Support

       On March 13, 2020, Officers executed a search warrant at the home of Mr. Genco and

seized a number of items. This search warrant was invalid because it was not supported by

probable case and because the address of the property to be searched was not placed on the face of

the warrant. As such, all evidence seized from the residence should be suppressed.

I. Facts

       [The Facts from Mr. Genco’s Motion to Suppress Evidence from Warrantless Search of

Residence on March 12, 2020 are incorporated herein by reference].

       On March 12, 2020, Hillsboro police officers arrested Mr. Genco and recovered two

firearms and some private papers from his residence. The Hillsboro officers contacted the FBI

and ATF about the incident and were advised that, based on the evidence, the federal authorities

were not interested in picking up the investigation, but instead would put Mr. Genco on a watch

list. Nonetheless, the Hillsboro authorities proceeded to obtain a search warrant for Mr. Genco’s

residence based on their belief that Mr. Genco had committed the Ohio offense of Making

Terroristic Threats. A copy of the search warrant is filed under seal in this case as Defendant’s

Exhibit 1. During the search, officers seized a number of electronic devices, a vehicle, and other

items of personal property. Mr. Genco now moves to suppress the evidence seized during

execution of the search warrant.

II. Argument

       The search warrant in this case was not supported by probable cause to believe that the

crime listed in the search warrant (Making Terroristic Threats) had been committed. Further, the

search warrant failed the particularity requirement of the Fourth Amendment by omitting the




                                                2
    Case: 1:21-cr-00085-SJD Doc #: 26 Filed: 08/25/21 Page: 3 of 7 PAGEID #: 74




address of the property to be searched on the face of the warrant. Accordingly, all evidence seized

during the execution of the warrant must be suppressed.

       1. The search warrant was not supported by probable cause

       The search warrant in this case was not supported by probable cause for two reasons. First,

the officers did not have probable cause to believe that the crime of Making Terroristic Threats

had been committed and that evidence of such crime would be found in the residence. Second,

officers used unlawfully seized evidence in obtaining the search warrant. When this evidence is

excised from the affidavit, the warrant is clearly lacking in probable cause. Each issue is addressed

in turn below.

                 A. No probable cause to support alleged crime of Making Terroristic Threats

       The core of the Ohio offense of Making Terroristic Threats is that the defendant made a

threat to someone. As such, the defendant must have actually communicated a threat to his target.

In this case, no threat was made to anyone. Rather, officers found personal notes that Mr. Genco

had kept in the privacy of his bedroom. Mr. Genco did not communicate these private writings to

anyone. Because the search warrant affidavit was entirely lacking in any evidence that Mr. Genco

made a terroristic threat to another person, there could not have possibly been probable cause to

support a warrant. A detailed analysis of this issue follows.

       The search warrant states at page 1 that Mr. Genco had committed the crime of Making

Terrorist Threats, in violation of Ohio law, O.R.C. § 2909.23. This statute provides as follows:

       (A) No person shall threaten to commit or threaten to cause to be committed a specified
       offense when both of the following apply:

       (1) The person makes the threat with purpose to do any of the following:

                 (a) Intimidate or coerce a civilian population;

                 (b) Influence the policy of any government by intimidation or coercion;

                                                   3
    Case: 1:21-cr-00085-SJD Doc #: 26 Filed: 08/25/21 Page: 4 of 7 PAGEID #: 75




               (c) Affect the conduct of any government by the threat or by the specified offense.

       (2) As a result of the threat, the person causes a reasonable expectation or fear of the
       imminent commission of the specified offense.

O.R.C. § 2909.23.

       This statute requires that the defendant made a “threat,” meaning that he communicated an

“intent to inflict harm or loss on another.” Ohio v. Klingel, 88 N.E. 3d 455, 459 (9th App. Dist.

2017). Further, the “threat” must have been “uttered . . . for the purpose of . . . intimidating or

coercing a civilian population or affecting the conduct of any government.” Id. at 461 (citing Ohio

v. Baughman, 2012 WL 5834161, at ¶ 26 (6th App. Dist.2012)).

       A critical flaw in the search warrant is that there is absolutely no evidence contained in the

affidavit to establish that Mr. Genco communicated any threat to harm anyone that was intended

to intimidate a civilian population. Rather, officers found several pieces of paper kept in the

privacy of Mr. Genco’s room. Private writings that are never communicated as a threat could not

conceivably violate this statute.

       In ascertaining whether probable cause supports a search warrant, the court may consider

only the “four corners of the affidavit.” United States v. Frazier, 423 F.3d 526, 531 (6th Cir. 2005)

(citing Whiteley v. Warden, Wyoming State Penitentiary, 401 U.S. 560, 565 n. 8 (1971)). The

determination of probable cause is based upon the totality of the circumstances conveyed in the

warrant. Illinois v. Gates, 462 U.S. 213 (1983).

       As important to this case, the probable cause formulation requires the government to

establish a substantial chance that a person has committed a crime and a connection that evidence

of that crime will be found at a residence. U.S. v. Tagg, 886 F.3d 579, 587 (6th Cir. 2018)(citing

United States v. Savoca, 761 F.2d 292, 297 (6th Cir. 1985)). As such, probable cause exists when



                                                   4
    Case: 1:21-cr-00085-SJD Doc #: 26 Filed: 08/25/21 Page: 5 of 7 PAGEID #: 76




the facts available would cause a reasonable police officer to believe that the defendant has

committed a crime and evidence or contraband of that crime will be present. Florida v. Harris,

568 U.S. 237, 243 (2013). Admittedly, probable cause “’requires only a probability or substantial

chance of criminal activity, not an actual showing of such activity.’” Tagg, 886 F.3d at 585

(quoting District of Columbia v. Wesby, 138 S.Ct. 577, 586 (2018)).

       The search warrant states that Mr. Genco had committed the crime of Making Terrorist

Threats (Def. Ex. 1, Search Warrant, p. 1). However, the affidavit clearly does not establish

probable cause to support this conclusion. At most, Mr. Genco was in possession of a rifle and

handgun, and had a few written pages kept in the privacy of his room. There was absolutely no

suggestion in the affidavit that Mr. Genco made a threat to anyone, much less a threat “uttered for

the purpose intimidating or coercing a civilian population or affecting the conduct of any

government.” Under the above cited case law, there must be at least a “substantial chance” that

the suspect has committed the crime listed in the warrant. Private personal writings and possession

of two guns does not even come close to threatening a civilian population.

       It is understandable that the officers had concerns. But on the other hand, the First

Amendment protects individuals’ rights to express their own personal thoughts and beliefs in the

privacy of their own homes, without police interference. The line would only have been crossed

in this case if the police had any evidence that Mr. Genco made terroristic threats to others

intending to intimidate the civilian population. The affidavit is entirely lacking in any such

suggestion, and accordingly it is not supported by probable cause. Thus, the evidence seized in

the execution of the search warrant should be suppressed.




                                                5
     Case: 1:21-cr-00085-SJD Doc #: 26 Filed: 08/25/21 Page: 6 of 7 PAGEID #: 77




                B. Unlawfully seized evidence must be stricken from the affidavit

        As argued in Mr. Genco’s Motion to Suppress Evidence from Warrantless Search of

Residence on March 12, 2020, the officers unlawfully read and seized items from Mr. Genco’s

private papers in his room without consent or a warrant. These papers were used in the search

warrant to attempt to justify probable cause for the warrant. The reference to these unlawfully

seized papers should be stricken from the search warrant affidavit, resulting in the warrant being

insufficient on its face.

        The Supreme Court has long held that the “fruit of the poisonous tree” doctrine bars the

use of “derivative evidence . . . that is the product of the primary [illegally obtained] evidence.”

Murray v. United States, 487 U.S. 533, 536–37 (1988). As such, illegally seized evidence may

not be used as the basis for probable cause in a subsequently obtained search warrant. United

States v. Jenkins, 396 F.3d 751, 758 (6th Cir. 2005).

        In the present case, the private writings of Mr. Genco were unlawfully seized by the officers

when they searched his room on March 12. As such, they cannot be used to support probable

cause in the subsequently obtained search warrant. Accordingly, the search warrant was invalid

and evidence obtained in its execution must be suppressed.

        2. The search warrant failed to list the address to be searched

        In Groh v. Ramirez, 540 U.S. 551 (2004), the Supreme Court established a bright line rule

that the face of a search warrant must contain a description of the property to be searched and the

items to be seized. Providing this information in the affidavit is insufficient. Rather, it must be

included on the face of the warrant itself. This is based directly on the particularity requirement

of the Fourth Amendment. Failure to adhere to this requirement invalidates the warrant, and it

may not be saved by good faith. Id. at 563-65.



                                                  6
    Case: 1:21-cr-00085-SJD Doc #: 26 Filed: 08/25/21 Page: 7 of 7 PAGEID #: 78




       The search warrant in this case entirely failed on its face to provide an address of the

property to be searched, or even a description or general location. Providing such information

only in the sealed search warrant affidavit was plainly insufficient. As such, the search warrant is

invalid and the evidence seized must be suppressed.

                                      Respectfully submitted,

                                      DEBORAH WILLIAMS
                                      FEDERAL PUBLIC DEFENDER

                                      s/ Richard Monahan
                                      Richard Monahan (0065648)
                                      First Assistant Federal Public Defender
                                      250 E. 5th Street, Suite 350
                                      Cincinnati, Ohio 45202
                                      (513) 929-4834

                                      Attorney for Defendant
                                      Tres Genco


                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served upon Megan Gaffney Painter,
Assistant United States Attorney, via Electronic Case Filing, on this day of 25rd day of August,
2021.

                                      s/ Richard Monahan




                                                 7
